FILED
                             NOT FOR PUBLICATION                             JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO GUARDIANO,                               No. 08-72305

               Petitioner,                       Agency No. A046-814-674

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Ricardo Guardiano, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Mercado-Zazueta v. Holder, 580 F.3d 1102, 1104 (9th Cir.

2009), and we deny the petition for review.

      The BIA properly concluded that Guardiano was statutorily ineligible for

cancellation of removal because he could not establish seven years of continuous

residence in the United States after being “admitted in any status.” See 8 U.S.C.

§ 1229b(a)(2). Guardiano’s contention that his mother’s admission to the United

States may be imputed to him is unavailing. See Cuevas-Gaspar v. Gonzales, 430

F.3d 1013, 1029 (9th Cir. 2005) (“[F]or purposes of satisfying the seven-years of

continuous residence ‘after having been admitted in any status’ required for

cancellation of removal under 8 U.S.C. § 1229b(a), a parent’s admission for

permanent resident status is imputed to the parent’s unemancipated minor children

residing with the parent.”) (emphasis added).

      PETITION FOR REVIEW DENIED.




                                         2                                     08-72305